Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2015

                                    No. 04-12-00238-CR

                                  Kimberly Clark SAENZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                   From the 217th District Court, Angelina County, Texas
                                 Trial Court No. CR28665
                      The Honorable Barry R. Bryan, Judge Presiding

                                       ORDER
Sitting:     Catherine M. Stone, Chief Justice, (retired) not participating
             Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebecca C. Martinez, Justice, dissents to the denial of the motion for en banc
             reconsideration without requesting a response
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

     The Court has considered the motion for en banc reconsideration, and the motion is
DENIED.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court